ORDER
PER CURIAM.
Appellant, Jarnell James, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of one count of assault in the second degree, section 565.060, RSMo 1994. The trial court found defendant to be a prior offender and sentenced him to seven years imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).